DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed August 15, 2022.
Claims 1-3 & 5-16 is pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-3 & 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-3 & 5-16 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-3 & 5-16 recite series of steps for creating data objects, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions in the forms agreements/contracts. 
 
The limitations that set forth the abstract idea are:
identifying, in a media file, a unit of knowledge, the unit of knowledge comprising data, 
associating a computer-processable object with the knowledge, and 
requesting a unique IPv6 address from an IPv6 Register Server by the computer-processable object at the moment of its creation, and 
associating the unique […] address with the computer-processable object
 wherein the computer-processable object comprises a reference to the media file in which the unit of knowledge was identified, a reference to the unit of knowledge, and a reference to a currency unit object; and 
[…] stores in tables any previously assigned […] addresses.

The Examiner notes that all the limitations noted above can also be performed mentally (or manually using a pen/paper) without the use of a machine. 
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
wherein the Register Server stores in tables any previously assigned IPv6 addresses.
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The register Server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of processing, associating and storing data. 
Additionally, the specification as filed appears to indicate that the server used to implement the invention is a general-purpose computer (e.g. the specification is silent as to the technical details of the server) (See ¶ [0015]). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: associating a count value, identifying a file format, converting audio to text, image/audio analysis and extraction, extracting data from formulas and streams, storing data in a database, the object/data is encrypted has a network function. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-3 & 5-16 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, for example, recites “requesting a unique IPv6 address from an IPv6 Register Server by the computer-processable object at the moment of its creation” which renders the claim indefinite. It’s unclear whether the phrase “its creation” refers back to the “IPv6 address”, the “register server,” the “requesting” or to the “computer-processable object.” Appropriate correction is required. 

Additionally, assuming, arguendo, that the phrase “its creation” refers back to the address, it would be unclear to a person of order skill in the art how the address is requested at the “moment” of its creation (e.g. when it has not been created yet). Appropriate correction is required.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 20140108185 A1) (“Shen”) in view of Surcouf et al. (US 20190104059 Al) (“Surcouf”). 

As per claims 1 & 5, Shen discloses 
identifying, in a media file, a unit of knowledge, the unit of knowledge (Knowledge object) comprising data (¶¶ [0028], [0029], [0095]), 
associating a computer-processable object (Metadata or attributes) with the knowledge (¶¶ [0007],[0028], [0029]), and 
requesting a [key/index/URL] address from a [database/KPS] by the computer-processable object at the moment of its creation (¶¶ [0007], [0009], [0023]),
associating the unique [key/url] with the computer-processable object (¶¶ [0019]-[0025]]).,
wherein the computer-processable object comprises a reference to the media file in which the unit of knowledge was identified, a reference to the unit of knowledge (e.g. information (or a link) regarding how to access the contributed information) (¶¶ [0044]), and a reference to a currency unit object (e.g. an offer price for the KO in virtual currency) (¶¶ [0066], [0069]).
wherein the [database] stores in tables any previously assigned [key] addresses (¶¶ [0019]-[0025]]).

Shen does not disclose using IPv6 as an address for digital contents/objects. 
Surcouf, however, discloses a method of addressing content for storage in a storage node of a network implementing Internet Protocol version 6 (IPv6), the method including receiving content from a content source, obtaining an IPv6 address for the content, converting the IPv6 address for the content into a file name compatible with a file system of the storage node, and storing the content at the storage node using the file name (¶¶ [0009], [0022]).

It would have been obvious to a person of ordinary skill in the art to modify Shen’s addressing system with Surcouf’s IPv6 system, to provide a large addressing space to accommodate the large number of digital content/objects and to be able to derive relationships among digital content/objects (Surcouf: ¶ [0024]).  

The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
count
Data,
computer-processable object,
unique IPv6 number,
reference, and 
currency unit object. 
The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The associating steps would be performed the same regardless of the non-functional limitations.  
When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

As per claim 2, Shen/ Surcouf discloses as shown above.
Shen further discloses associating a count value with the object, the count value being indicative of credibility of the knowledge (e.g. quality) or of application scope of the knowledge (¶[0029]). 

As per claim 3, Shen/ Surcouf discloses as shown above.
Shen further discloses wherein the currency unit object comprises the count value (¶[0029]). 

As per claim 6, Shen/ Surcouf discloses as shown above.
Shen further discloses wherein the currency unit is sub-dividable (¶ [0050]).

As per claim 7, Shen/ Surcouf discloses as shown above.
Shen further discloses wherein the unit of knowledge is identified by way of a knowledge extraction technique selected as a function of a format of the media file (¶¶ [0023], [0095]). 

As per claim 8, Shen/ Surcouf discloses as shown above.
Shen does not expressly disclose wherein upon determining that the format of the media file includes text, the knowledge extraction technique includes natural language processing. 
 Surcouf, however, discloses wherein upon determining that the format of the media file includes text, the knowledge extraction technique includes natural language processing (¶¶ [0091], [0102]). 
It would have been obvious to a person of ordinary skill in the art to modify Shen’s teachings to include the functionality of extracting information based on format, as disclosed by Surcouf, to enable faster processing thereby enhancing the user’s experience. 

As per claim 12, Shen/ Surcouf discloses as shown above.
Shen discloses identifying, in a media file, a unit of knowledge (¶¶ [0028], [0029], [0095]), 
Shen does not disclose wherein the unit of knowledge is extracted from formulas.

Shen however, discloses extracting knowledge data from many sources and data types including documents, media and software files (¶¶ [0095]). 

It would have been obvious to a person of ordinary skill in the art to modify Shen’s teaching to include the function of using formulas to construct a knowledge base, because it’s a matter of design choice in order to enhance the user’s experience (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)). 

As per claim 13, Shen/ Surcouf discloses as shown above.
Shen further discloses wherein the unit of knowledge is extracted from real time streams of data (¶¶ [0095], [0101]).

As per claim 14, Shen/ Surcouf discloses as shown above.
Shen further discloses  wherein the unit of knowledge is stored in legacy databases, internet, cameras, media, radio, TV, newspapers, sensors, or counters (¶¶ [0095], [0101]).

As per claim 15, Shen/ Surcouf discloses as shown above.
Shen does not disclose wherein the computer-processable object has full network functions through IPv6.
Surcouf, however, clearly discloses wherein the computer-processable object has full network functions through IPv6 (¶¶ [0011], [0069], [0071]). 

It would have been obvious to a person of ordinary skill in the art to modify Shen’s knowledgebase system to incorporate IPV6 protocol, as disclosed by Surcouf, to uniquely identify the object and to enable users direct access to the data object.  

As per claim 16, Shen/ Surcouf discloses as shown above.
Shen does not disclose wherein the computer-processable object is encrypted (¶¶ [0087]).
Additionally, it would have been obvious to a person of ordinary skill in the art to modify Shen’s teaching to encrypt data, because it’s a matter of design choice in order to secure data (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 20140108185 A1) (“Shen”) in view of Surcouf et al. (US 20190104059 Al) (“Surcouf”) and further in view of Malaney et al. (US 20070118391 Al)

As per claim 9, Shen/ Surcouf discloses as shown above.
Shen discloses identifying, in a media file, a unit of knowledge (¶¶ [0028], [0029], [0095]), 
Shen does not expressly disclose wherein upon determining that the format of the media file includes audio, the knowledge extraction technique includes converting the audio to text and applying natural language processing. 
 
Malaney, however, clearly discloses wherein upon determining that the format of the [..] file includes [file with specific format such as image], the knowledge extraction technique includes converting the [file] to text and applying natural language processing (¶¶ [0081], [0126] [0163]).

It would have been obvious to a person of ordinary skill in the art to modify Shen’s teaching to include file extraction and format conversion as disclosed by Malaney, in order to change the files into a common format that is readily accessible thereby enhancing the user’s experience (Malaney: ¶ [0091]).  

As per claim 10, Shen/ Surcouf discloses as shown above.
Shen discloses identifying, in a media file, a unit of knowledge (¶¶ [0028], [0029], [0095]), 
Shen does not expressly wherein upon determining that the format of the media file includes images, the knowledge extraction technique includes image analysis and an artificial intelligence-based technique.
Malaney, however, clearly discloses wherein upon determining that the format of the media file includes images, the knowledge extraction technique includes image analysis and an artificial intelligence-based technique (¶¶ [0081], [0126] [0163]) .

It would have been obvious to a person of ordinary skill in the art to modify Shen’s teaching to include file extraction and format conversion as disclosed by Malaney, in order to change the files into a common format that is readily accusable thereby enhancing the user’s experience (Malaney: ¶ [0091]).  

As per claim 11, Shen/ Surcouf discloses as shown above.
Shen discloses identifying, in a media file, a unit of knowledge (¶¶ [0028], [0029], [0095]), 
Shen does not expressly disclose wherein upon determining that the format of the media file includes video, the knowledge extraction technique includes audio extraction and image extraction based techniques.
 
Malaney, however, clearly discloses wherein upon determining that the format of the […] file includes [file with specific format such as image], the knowledge extraction technique includes [file features] extraction and [file features] extraction based techniques (¶¶ [0081], [0126] [0163]).

It would have been obvious to a person of ordinary skill in the art to modify Shen’s teaching to include file extraction and format conversion as disclosed by Malaney, in order to change the files into a common format that is readily accessible thereby enhancing the user’s experience (Malaney: ¶ [0091]).  

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot in view of the new ground of rejection. 

REJECTION UNDER 35 U.S.C. 101
Applicants argue (page 7):
Accordingly, as is now more clearly provided by the claims, the method steps provided are not what a computer routinely does and involves external elements outside the computer such as, for example, the Register Server. Further, such method steps could not be implemented without the use of a machine.

The Examiner however, respectfully disagrees. 
The register Server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of processing, associating and storing data. 
Additionally, the specification as filed appears to indicate that the server used to implement the invention is a general-purpose computer (e.g. the specification is silent as to the technical details of the server) (See ¶ [0015]).  
The examiner further notes that the following limitations have been considered but are not given patentable weight because the limitations have been interpreted as non-functional limitations that are not positively claimed:
count
Data,
computer-processable object,
unique IPv6 number,
reference, and 
currency unit object. 
The noted above limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The associating steps would be performed the same regardless of the non-functional limitations.  
When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
WO 02103598 Al
Abstract: This invention is thing about
The Damages System relationship reasonable
construction and efficient distribution method
of damage compensation amount of money by
transaction for purchaser in circulation market
of knowledge information. Accordingly, wish
to present the Damages System about damage
compensation method of consumerism center and
technological composition in market of knowledge
information.

US 20120072387 Al
A knowledge base system (1000) includes: a storage unit
storing a knowledge base; and an operation unit (1070) performing
a logic operation on the stored knowledge base. The
knowledge base includes an entity identifier identifying an
entity and one or more attributes of the entity associated with
the entity identifier of the entity. Each attribute includes: an
attribute identifier identifying the attribute; and at least one of
feature data that is one or more pieces of data representing the
attribute and is associated with the attribute identifier, and
identification data that is data associated with a word representing
the attribute and is associated with the attribute identifier.
The entity identifier is not a word representing the
entity, and is made of a symbol having no meaning per se. The
attribute identifier is not the word representing the attribute,
and is made of a symbol having no meaning per se.

US 20080147790 Al
Provided are systems and methods for Web-based intelligent
paperless document management where users can collect,
store, and share all document from various locations. Also
provided are systems and methods requiring minimal data
reentry because of data extraction capabilities. Systems and
methods described herein can deliver documents via internet
to multiple persons without using barcodes or separator
sheets for faxing or sending documents.

US 20170372417 Al
Systems and methods related to a cryptocurrency system
that enables transactions to be performed by transferring
digital assets corresponding to amounts between appropriate
entities are described. The cryptocurrency system includes a
digital assets service provider computer that can host digital
asset accounts associated with consumers and resource
providers at which digital assets can be received. Consumers
can be unbanked and use their digital asset account to
perform cashless transactions. In one exemplary transaction,
a consumer can receive change for the transaction as a
digital asset that is assigned to their digital asset account. In
another exemplary transaction, the consumer can use digital
assets assigned to their digital asset account to pay for the
transaction. Transfers of digital assets between accounts is
managed by a ledger of transactions, which may be in the
form of a block chain that cryptographically secures data
that is stores.

US 20070150807 Al
Document fragments are managed by the use of fragment
objects. Fragment objects contain a reference to a portion of
a source document. Referencing documents contain a reference
to a fragment object which delivers the content of the
fragment of the source document to the referencing document.
The source document can be directly updated through
updating the fragment of the source document contained in
the referencing document via the use of the fragment object.
Source document deletion is controlled by storing the references
to the source document by fragment objects so that
no fragment object has a reference to a nonexistent source
document. A process for organizing document fragments
within a document management system wherein source
documents comprise duplicates of the document fragments
includes replacing a duplicate fragment with a reference to
a single fragment object the fragment object including a
reference to a fragment of a source document and an object
class method for deletion of the fragment object including
instructions to remove the reference to the fragment object
from the metadata of the source document to which the
fragment object refers.

US 20120102029 Al
Managing data set objects for graph-based data processing
includes: storing a group of one or more data set objects in a
data storage system, the data set objects each representing a
respective data set; and generating an association between at
least a first data set object in the group and at least a first node
of a dataflow graph for processing data in a data processing
system, the first node representing a source or sink of data in
a flow of data represented by a link in the dataflow graph, and
the first data set object including a plurality of modes in which
different transformational logic is applied to data processed
by the first node.

US 20130311510 Al
method for operating a web service to search one or more
data sources, the method including receiving a query directed
to a first data source, wherein the first data source defines at
lea stone characteristic of at least one first data object returned
by the query, receiving at least one first data object from the
first data source in response to querying the first data source,
retrieving linked relationships between the at least one first
data object and one or more second data objects from a second
data source, receiving the one or more second data objects
from the second data source in response to querying the
second data source, generating a composite data object in
response to the received query, the composite data object
including the at least one first data object and the one or more
second data objects formatted as markup language

US 20170132526 Al
Techniques and systems are described to model and extract
knowledge from images. A digital medium environment is
configured to learn and use a model to compute a descriptive
summarization of an input image automatically and without
user intervention. Training data is obtained to train a model
using machine learning in order to generate a structured
image representation that serves as the descriptive summarization
of an input image. The images and associated text
are processed to extract structured semantic knowledge from
the text, which is then associated with the images. The
structured semantic knowledge is processed along with
corresponding images to train a model using machine learning
such that the model describes a relationship between text
features within the structured semantic knowledge. Once the
model is learned, the model is usable to process input images
to generate a structured image representation of the image.

US 20170344886 Al
This Knowledge Management (hereafter referred as KM)
System provides a unified portal and platform for the
following purposes:
A. Capture, organize, maintain and retrieve knowledge.
B. Provide features and functions for knowledge specification,
authentication, classification, storage, validation,
version control, date and time stamping, linkage and
attachment etc.
C. Enable authors to publish their knowledge on Internet,
Intranet, or other similar platform.
D. Provide functions to extract knowledge from, or simply
link to, articles or other forms of documentation.
E. Open to the targeted user groups to add on their knowledge.
F. Enable appointed librarian to catalogue knowledge.
G. Allow knowledge seeker to find and learn knowledge

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf